Citation Nr: 1740050	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-07 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from October 2004 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that while the Veteran did not submit a notice of disagreement with the May 2011 rating decision within the year following that decision, he did undergo a VA posttraumatic stress disorder (PTSD) examination in February 2012 and submit a statement by long-standing friend in March 2012, both of which submissions are new and material evidence that was received within one year of the rating decision.  See 38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the May 2011 rating decision is not final and the claim has been pending since the claim of service connection.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2015).

In a VA Form 9 submitted in February 2015, the Veteran indicated that he was only pursuing the appeal above-listed claim for service connection for TBI.  Hence, initiated appeals for service connection for a rib injury and for ear aches are not before the Board.  The Veteran had previously perfected an appeal of a claim for increased rating for PTSD.  However, subsequent to the March 2012 RO rating action grant of a 70 percent rating for PTSD, the Veteran by a May 2012 signed submission informed that he was satisfied with the 70 percent rating grant.  Hence, there remains no case in controversy for appellate consideration as to that claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The most probative evidence indicates that the Veteran did not sustain a traumatic TBI in service, and that he does not have TBI as a result of any in-service injury.


CONCLUSION OF LAW

The criteria for establishing service connection for TBI have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, official military department records related to mortar attacks, post-service treatment records, and VA examination reports.  The Veteran was afforded the opportunity of a hearing but did not request one.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Service Connection for TBI

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a veteran has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed a TBI as a result of a head injury from mortar shelling to which he was exposed in service while stationed in Iraq.  As discussed below, while exposure to mortar shelling and a resulting blow to the head is conceded as consistent with the circumstances of the Veteran's service, the weight of the evidence is against the Veteran having a TBI as a result of a reported mortar shelling incident or otherwise related to service, and therefore the claim is herein denied.  

In a statement submitted in July 2008 in support of claims including for hearing loss, headaches, and posttraumatic stress disorder (PTSD), the Veteran reported of an incident on December 25, 2005 at Forward Operating Base (FOB) Rustamiyah, in Iraq, as follows:

On this date, me and my battle buddy [fellow soldier named] awoke to sand in our faces.  It was Christmas so I'll never forget it.  The blast blew our windows open.  It shook the room & blew both of us on the floor.  I didn't [know] what to think.  I have constant headaches & loss of hearing because of this.

In another statement submitted in July 2008 in support of his PTSD claim, the Veteran reported of an incident in which a Humvee was blown up while a fellow soldier was driving.  

A Defense Personnel Records Image Retrieval System (DPRIRS) reply to RO query in December 2008 regarding the Veteran's assertion of mortar shelling on December 25, 2005 at FOB Rustamiyah, informed that Camp Rustamiyah was hit by enemy mortar, rocket, and indirect fire on nine separate occasions between December 2005 and March 2006, with several of the attacks resulting in coalition forces casualties.  This information sufficiently confirmed stressors to support the Veteran's claim for service connection for PTSD.  

At a February 2009 VA examination addressing the Veteran's PTSD, he reported stressor incidents including a Humvee on which he was riding being struck by an IED and his being thrown from the vehicle, though he did not report suffering head injury at the time.  He did report at the examination that on two occasions in Iraq he suffered concussion from a blast, and reported developing posttraumatic migraine headaches.  

In a statement submitted in April 2012, the Veteran contended that when a mortar round struck his barracks, he injured his head.  He asserted that he did not receive an "award" or "combat action badge" due to his being disciplined at the time.  He attributed difficulty concentrating to this reported head trauma, and further asserted, "I currently receive medical attention for trouble sleeping, headaches and nightmares because of this experience."

While service treatment records do not document any injury related to a mortar shell or other combat-related injury, they do reflect that the Veteran received treatment on one occasion for a chest contusion sustained while boxing.  Boxing may potentially result in TBI, but the Veteran has not contended that he sustained a TBI in that manner, and the Veteran's service treatment records do not document any boxing-related head trauma.  

Because DPRIRS has confirmed mortar and rocket attacks on the Veteran's base during his stationing in Iraq, the Veteran's report of having been knocked out of bed or thrown from a Humvee, and suffering a blow to the head, may be conceded as consistent with such service as well as consistent with circumstances and conditions of combat.  38 U.S.C.A. § 1154 (a), (b) (West 2014).  However, as discussed below, the Veteran's over-endorsement of symptoms and complained-of symptoms clearly and markedly contradicted by examination observations render the Veteran's assertions of current and historical symptoms in support of his claim without credibility to the extent they are not independently corroborated.  

Upon an October 2008 TBI/ polytrauma interdisciplinary evaluation, the Veteran was noted to have a history of one blast exposure, at a distance of between 10 and 30 feet, which he characterized as a mortar.  He denied loss of consciousness or posttraumatic amnesia, and was uncertain whether he was disoriented or confused following the blast.  He denied any prior treatment for TBI.  He did, however, endorse being told that he was acting differently, and also endorsed all of the following:  very severe feeling of dizziness, very severe loss of balance, very severe clumsiness or loss of coordination, very severe headaches, very severe nausea, very severe vision problems, very severe sensitivity to light, very severe hearing difficulty, very severe sensitivity to noise, very severe numbness and tingling on parts of his body, very severe changes in taste or smell, very severe loss of appetite or increase in appetite, very poor concentration with inability to pay attention, very severe forgetfulness, very severe difficulty making decisions, very severe slowing of thinking with difficulty getting organized or finishing tasks, very severe fatigue or loss of energy, very severe difficulty falling or staying asleep, very severe feelings of being anxious or depressed, very severe feeling of being depressed or sad, very severe irritability or annoyance, and very severe frustration tolerance as well as feeling easily overwhelmed by things.  In short, nearly every factor addressed in the examination was endorsed by the Veteran as being "very severe."  

Actual examination of the Veteran by the clinician in October 2008 did not reveal these severe symptoms.  Rather, language fluency, repetitions, comprehension, naming, and reading were all normal; visuospatial performance including map use, clock drawing, and block construction were normal; vision was 20/20 right and 20/25 left; visual field was normal; extraocular movements were normal, eighth cranial nerve (hearing and balance) was normal, gait was normal, and motor/motor-sensory reflexes were normal.  The clinician concluded that the symptoms and findings represented "[a] combination of TBI and behavioral health condition(s)."  Thus, while she did not expressly discount TBI, the examining clinician recognized that other factors were involved.  

Notably, the vast majority of these endorsed "very severe" symptoms were not reported or observed in prior treatment records, even though such symptoms as very severe dizziness or clumsiness or very severe vision problems or very severe hearing difficulty would be highly unlikely not to have been reported previously if they had been present to such a degree.  Further, visual and auditory and balance functioning was noted to be normal on that evaluation.  Subsequent evaluation did not reveal significant hearing impairment, including upon hearing loss examinations in April 2009 and October 2013.  While the examining clinician in October 2008 did not address over-reporting of symptoms, the Board finds marked over-reporting to be overwhelmingly likely based on the Veteran's past treatment and examination records and based on objective findings in October 2008 and subsequently.  

Similarly, at a February 2009 VA speech pathology consultation, addressing after-effects of the mortar round explosion, the Veteran endorse a host of neurobehavioral symptoms, including difficulties with dizziness, headaches, nausea, vision, light sensitivity, hearing, noise sensitivity, numbness/tingling, changes in taste/smell, appetite changes, concentration/attention, memory, decision-making, thinking/organization/task completion, fatigue, seep, anxiety/tension, and irritability.  Cognitive testing showed some impairment, though the examiner noted that the Veteran's effort in memory testing was questionable.  

The Veteran's likely over-endorsement of TBI symptoms and neurobehavioral symptoms is consistent with the Veteran's likely over-endorsement or exaggeration of numerous symptoms of PTSD in August 2008, when during a mental health screening he endorsed extreme levels of 16 different psychiatric parameters for PTSD, and endorsed numerous other symptoms not otherwise noted or reported upon in other treatments.   This is also consistent with an in-service treatment in February 2006 following reported low back injury from weight lifting, when the Veteran endorsed multiple Waddell's signs, which resulted in the treating physician assessing low back pain but also malingering based on complained-of symptoms without physiological validity.  

Similarly, over the course of claims for a TBI and headaches the Veteran has reported ongoing severe headaches since injury in service.  However, this is quite inconsistent with his report of medical history when he was seen in a private emergency room in August 2011 following back injury.  The record of that treatment includes a thorough review of systems, including specifically twice noting that the Veteran denied headaches, denying "frequent headaches" when reviewing head-related symptoms and denying any history of dizziness or headaches when reviewing neurological symptoms.  

Thus, the Board observes a pattern of over-reporting of symptoms in multiple instances over many years in support of claims or otherwise for the personal benefit of the Veteran, indicating a strong likelihood of untruthfulness.  As a result, the Board considers the credibility of the Veteran's self-reported symptoms to be significantly impaired.  In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, interest, bias, self- interest, malingering, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

Additionally, multiple submitted statements and treatment and examination records reflect complaints or mental health findings including chronic sleep impairment, nightmares, distractibility, and disturbances of motivation and mood, but these and many other complained-of symptoms have been attributed to the Veteran's service-connected PTSD, which has been assigned a 70 percent rating, or to non-service-connected sleep apnea.  The Veteran is also separately service connected for migraine headaches, with a 50 percent rating assigned.  Because symptoms such as impaired sleep, nightmares, headaches, memory problems, and difficulty concentrating have been attributed by medical professionals to the Veteran's service-connected PTSD and migraine headaches, the presence of these symptoms is not necessarily supportive of the presence of a TBI.  

The Veteran's service treatment records do not indicate any head injury or any psychological or cognitive impairment, and hence do not document any effects of a head trauma.  The Veteran's service personnel records also do not show a period of decline in functioning after a point in time, such as might be attributed to a TBI.  Rather, the Veteran's service personnel records reflect a consistent pattern of conduct such as proved him unsuitable for military service, resulting in his early separation in July 2006.  The Veteran's first rehabilitative transfer occurred within his first month of service, and he was not found to have made adequate performance progress despite multiple subsequent documented efforts and opportunities afforded him.  These personnel records fail to reflect a decline in functioning from his pattern upon initial enlistment.  A June 2005 memorandum of a commanding officer recommending the Veteran's service separation noted a pattern of insubordination and misconduct persisted throughout service.  This is consistent with the numerous disciplinary counseling records and statements by fellow soldiers within the Veteran's service personnel file.  These personnel records do not reflect a change in behavior, performance, or functioning at any point in service, but rather reflect a consistent pattern of behavior and functioning.  

The commanding officer's June 2005 memorandum goes on to inform that as part of rehabilitation efforts the Veteran was afforded voluntary therapy, but that the treating mental health professional "indicated there were no observed psychiatric problems."  The Veteran underwent a mental status evaluation in June 2006 pending his Chapter 14 Administrative Separation.  The examiner concluded, "There is no psychiatric disorder that warrants disposition through medical channels."  Pertinent findings included the following: behavior normal, fully alert, fully oriented, mood or affect unremarkable, thought processes clear, thought content normal, memory good, mentally responsible, and denying suicidality or homicidality.  These findings are consistent with the absence of findings of mental impairment throughout service. 

The record contains a March 2012 statement by a self-identified close friend of the Veteran for six years, who addresses observed difficulties with social interaction as well as self-isolation and being anti-social following the Veteran's return from Iraq.  

The record contains a February 2015 statement by an individual identifying herself as the mother of the Veteran's son.  She asserted that she knew the Veteran "very well," and ascribed various symptoms to "head injuries" suffered by the Veteran.  These included nightmares, light sensitivity, headaches, and self-reported "blurred vision, loss of balance and dizziness."  However, this layperson does not identify as possessing the requisite expertise or knowledge to address medical questions of causation between head injuries and any current or past disabilities or symptoms of disability.  Therefore, her statements are not competent evidence to support a link between in-service injury and any current disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

The Veteran was afforded a Disability Benefits Questionnaire (DBQ) examination in October 2013 to address a claimed TBI.  At the examination the Veteran reported that a bomb hit his barracks on December 25, 2005, and blew him out of bed, causing his head to hit a wall.  He reported that he bruised his head but did not lose consciousness, and did not receive first aid or immediate treatment.  He reported that he was checked out two weeks later, though without ever having undergone a CT or MRI scan of his head.  The examiner noted that evidence of record included a statement from a fellow soldier supporting the Veteran's presence in the barracks at the time of the blast, and two letters friends relating his symptoms.  The examiner reviewed treatment records including the above-detailed October 2008 TBI/ polytrauma interdisciplinary evaluation reflecting the Veteran's endorsement of global severe symptoms, also as discussed above.  At the October 2013 examination the Veteran reported current symptoms of headaches, tinnitus, hearing loss, and memory problems.  Addressing factors of a TBI, the examiner found the following:

1.  Memory, attention, concentration, executive functions:  A complaint of memory loss, attention, concentration, or executive functioning, but without objective evidence on testing.

2.  Judgment:  Normal.

3.  Social interaction:  Social interaction routinely appropriate.

4.  Orientation:  Always oriented to person, time, place, and situation.

5.  Motor activity (motor and sensory):  Motor activity normal.

6.  Visual spatial orientation:  Normal.

7.  Subjective symptoms:  Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family or other close relationships.  Examples are: mild or occasional headaches, mild anxiety.

8.  Neurobehavioral effects:  No neurobehavioral effects.

9.  Communication:  Able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.

10.  Consciousness:  Normal.

The examiner did not conduct neuropsychological testing or diagnostic imaging or laboratory testing or other significant diagnostic tests.  The examiner concluded that it was not at least as likely as not that the Veteran had TBI due to in-service injury, event, or illness.  He provided the following rationale:

Claimant is a very unreliable historian.  His answers were vague and he was deliberately evasive especially when I asked about his substance abuse, legal problems and situation related to his discharge from the military.  He reported only one incidence where his barrack was hit by a bomb.  He says he and his buddy were thrown off their bed and when they were running to another room, his head hit the wall.  He says he got a bruise on his head.  He did not lose consciousness from the blast itself or from his head hitting the wall.  He did not receive any first aid and he was not checked out for about 2 weeks.  After about 2 weeks, they were all checked out and he was not told that he has TBI, concussion or brain injury.  I did not find any record of him having CT brain scan, MRI [, or] medication for headache[,] and in his separation examination, he has denied any hearing loss.

The examiner's conclusions are consistent with the Board's own conclusions regarding the Veteran's unreliability/lack of credibility in his assertions in support of his claim, which are in turn supported by careful review of the balance of the record.  While prior treating clinicians or physicians have assessed a TBI or note a history of diagnosis of a TBI, this has generally been based on uncritical acceptance of the Veteran's self-report of symptoms following self-reported head trauma.  As discussed above, the credibility of such self-reports is substantially impaired, and hence these assessments are substantially non-probative, as contrasted with the more thorough and critical evaluation conducted by the October 2013 TBI examiner.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based on an inaccurate factual premise is non-probative).

The Veteran in a February 2015 VA Form 9 raised objections to the October 2013 TBI examination, including that the examiner failed to conduct tests, refused to look at the calendar the Veteran had used to document his symptoms, and failed to note that he was taking medication for a TBI - specifically medication for headaches which the Veteran noted had been attributed to a TBI.  

As the Board has already discussed, however, notwithstanding prior examiners' findings of disability including PTSD and migraine headaches attributed to blast injury in service, the Board concludes that the weight of the evidence favors the October 2013 examiner's conclusions to the effect that TBI and symptoms of TBI are not indicated, when the historical record, examination of the Veteran for neurological functioning, and the unreliability of the Veteran as to his self-report of history and symptoms of disability are considered.  Thus, the Board does not agree that October 2013 examination is deficient for purposes of the Board's adjudication herein.  Rather, the Board finds that the October 2013 examiner adequately supports his conclusions with examination findings, records review, and analysis based on his professional expertise and informed medical judgment, so that the Board has been able to weigh the examination against contrary evidence of record in making its determination.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Board finds the weight of the balance of the evidence of record substantially supportive of the findings and conclusions of the October 2013 TBI examiner.  Thus, while prior examiners accepted substantial portions of self-reported symptoms and history to conclude that the Veteran suffers from PTSD and migraine headaches related to in-service events including the reported shell blast on December 25, 2005, the Board here finds that the weight of the evidence is against a TBI related to such injury, including substantially based on the absence of credibility in the Veteran's variably endorsed symptoms, and the October 2013 TBI examiner's conclusion to the effect that the absence of supportive objective findings and absence of a consistent, credible history together dictate an absence of TBI related to in-service injury.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for TBI is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


